        Case 3:19-cr-00208-AWT Document 6 Filed 08/20/19 Page 1 of 2



                          UNITED STATES                    COURT
                            DISTRICT                      ICUT


                                      î1tg       \2A D !} JU          LÖ3
UNITED STATES OF AMERICA

V
                                                    AUGUST 20,2019
MEMET BEQIRI

                                             X


            FINDINGS AND RECOMMEN                  TION ON A PLEA OF GUILTY

       The captioned matter was referred to the undersigned by Honorable Alvin W.

Thompson, and a hearing was held on August 20,2019, in open court and on the

record, with the written consent of the defendant,.counsel for the defendant and counsel

for the United States, regarding the defendant's request to enter a plea of "guilty" to a

one-count information. Based upon the answers given by the defendant under oath and

in the presence of counsel; the remarks of defense counsel and counsel for the

government; and the written representations in the plea agreement; I find the following:

o      that Mr. Beqiri is competent to plead;

o      that he understands the charges against him;

o      that he knows he has the right to be represented by counsel at trial and at every

other stage of the proceeding, and is satisfied with his current counsel;

o      that he understands his right to trial, including the right to confront and cross-

examine adverse witnesses, to be protected from compelled self-incrimination, to testify

and present evidence, and to compel the attendance of witnesses;

.      that he knows the maximum possible sentence including the maximum possible

terms of imprisonment and supervised release, and the maximum potential fine that
        Case 3:19-cr-00208-AWT Document 6 Filed 08/20/19 Page 2 of 2



could be imposed for the charge;

.     that he knows that the Court is obligated to consider the advisory sentencing

guidelines range, possible departures under the sentencing guidelines, and other

sentencing factors under applicable sentencing law, and that all factual disputes at

sentencing will be resolved by the Judge by a preponderance of the evidence;

.     that he understands the mandatory consequences and the other collateral

consequences of a felony conviction;

o     that he knows he will not be permitted to withdraw his plea of guilty if the

sentence imposed is other than he anticipates;

.     that he understands his right to appeal, and that his limited waiver of that right is

made knowingly and of her own free will;

o     that there is a factual basis for the defendant's plea; and

.     that the defendant's waiver of rights and plea of guilty have been knowingly and

voluntarily made and not coerced.

      Accordingly, I hereby REGOMMEND that the defendant's plea of guilty be

accepted.

       Dated this 20th day of August, 2019, at Hartford, Connecticut.

                                                   /s/ Robert A. Richardson
                                           Robert A. Richardson
                                           United States Magistrate Judge
